Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Schlutermann et al.		:
Application No. 13/135,250			:		Decision 
Filing Date: June 29, 2021			:				
Attorney Docket No. 247004-203.1		:


This is a decision on the petition under 37 C.F.R. § 1.181 filed June 17, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On July 8, 2020, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal was timely filed with a payment for a three-month extension of time on January 7, 2021.

The Office issued a Notice of Abandonment on June 9, 2021.  The notice states the Office did not receive a reply to the Office action.  However, as previously indicated, a reply was timely filed on January 7, 2021.  Therefore, the application is not abandoned.

 In view of the prior discussion, the holding of abandonment is hereby vacated.

Technology Center Art Unit 1611 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions